UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                     May 28, 2015

                                      No. 14-2996

                                      Musa Sesay,
                                              Petitioner

                                           v.

                            Attorney General United States,
                                              Respondent

                             (Agency No. A094-244-759)

Present: RENDELL, SMITH and KRAUSE, Circuit Judges

      1. Motion by Respondent to amend the decision.

                                                       Respectfully,
                                                       Clerk/tyw

_________________________________ORDER________________________________

       The foregoing motion to amend is hereby granted. Accordingly, in the final
sentence of footnote 7 on page 15, the phrase “a letter to opposing counsel” is amended
to read “a letter to the Department of Homeland Security.”


                                                       By the Court,


                                                       s/ Cheryl Ann Krause
                                                       Circuit Judge

Dated:        June 1, 2015
tyw/cc:       Thomas V. Massucci, Esq.
              Jeffrey L. Menkin, Esq.
              Benjamin Zeitlin, Esq.